Exhibit 10.3

 

 

SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of July 31, 2017

Between:

PENNYMAC CORP., as a Seller

and

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated October
14, 2016 between them (the “Original MRA” and as amended hereby and as further
supplemented, amended or restated from time to time (the “MRA”)), to provide
that Fannie Mae Small Mortgage Loans are Eligible Mortgage Loans and they hereby
amend the Original MRA as follows.

All capitalized terms used in the Original MRA and used, but not defined
differently, in this amendment (the “Second Amendment to MRA” or within itself
only, this “Amendment”) have the same meanings here as there.

1. Definitions; Interpretation

A.  The following definitions are amended to read respectively as follows:

“Aged Loan” means, on any day, a Purchased Mortgage Loan that is not a Freddie
Mac Small Balance Loan or a Fannie Mae Small Mortgage Loan whose Purchase Date
was more than sixty (60) days but not more than seventy-five (75) days before
that day.

“Eligible Mortgage Loan” means, on any date of determination, a Mortgage Loan:

(i) for which each of the applicable representations and warranties set forth on
Exhibit B-1, Exhibit B-2 or Exhibit B-3, as applicable, is true and correct as
of such date of determination;

(ii) that is either a Conventional Conforming Loan, a Government Loan, a Jumbo
Loan, a Fannie Mae Small Mortgage Loan or a Freddie Mac Small Balance Loan;

(iii) if a Correspondent Loan, whose Origination Date was no more than sixty
(60) days before the Purchase Date for the initial Transaction in which that
Mortgage Loan was purchased by Buyer;

(iv) if not a Correspondent Loan, whose Origination Date was no more than
forty-five (45) days before the Purchase Date for the initial Transaction in
which that Mortgage Loan was purchased by Buyer;

1

 

 

--------------------------------------------------------------------------------

 

(v) that is eligible for sale to an Approved Takeout Investor under its Takeout
Commitment, if any;

(vi) that has a scheduled Repurchase Date not later than the following number of
days after the Purchase Date for the initial Transaction to which that Mortgage
Loan was subject:

Type of Mortgage Loan

Number of days

Aged Loan

75

Freddie Mac Small Balance Loan

45

Fannie Mae Small Mortgage Loan

45

Conventional Conforming Loan

60

Government Loan

60

Jumbo Loan

60

(vii) that does not have a Combined Loan-to-Value Ratio in excess of (i) one
hundred five percent (105%) in the case of a Conventional Conforming Loan or a
Government Loan other than an RHS Loan, (ii) one hundred two and forty-one
thousandths percent (102.041%) in the case of an RHS Loan or (iii) in the case
of a Jumbo Loan the applicable maximum CLTV specified on Schedule III) (or, in
each case, such other percentage determined by Buyer in its reasonable
discretion and specified in a written notice from Buyer to Seller from time to
time) and, if its Loan-to-Value Ratio is in excess of eighty percent (80%) (or
such other percentage as may be determined by Buyer in its reasonable discretion
and specified in a written notice from Buyer to Seller from time to time), it
has private mortgage insurance in an amount required by the applicable Agency
Guidelines, unless pursuant to Agency Guidelines in existence at the time such
Mortgage Loan was originated, private mortgage insurance is not required for
such Mortgage Loan;

(viii) whose Mortgagor has a FICO Score of at least 620 (or such other minimum
FICO Score as may be determined by Buyer in its sole discretion and specified in
a written notice from Buyer to Seller from time to time);

 

(ix) whose Mortgage Loan Documents have not been amended or modified, any term
or condition of them waived, or any claim in respect of them or any related
rights settled or compromised except only such amendments, modifications,
waivers, settlements or compromises, if any, that (a) do not (1) affect the
amount or timing of any payment of principal or interest payable with respect to
such Purchased Mortgage Loan, (2) extend its scheduled maturity date, modify its
interest rate or constitute a cancellation or discharge of its outstanding
principal balance or (3) materially and adversely affect the liability of any
maker, guarantor or insurer or the security afforded by the real property,
furnishings, fixtures, or equipment securing the Purchased Mortgage Loan, (b)
have been approved by the insurer under the related private mortgage insurance
policy, if any, and by the title insurer under the related lender’s title
insurance policy, to the extent required to avoid affecting or impairing the
coverage of such policy or policies, and (c) are in accordance with accepted
servicing practices and the Agency Guidelines;

(x) for which, on or before its Purchase Date, an Asset Schedule in which it is
listed has been delivered to Buyer and Custodian;

2

 

--------------------------------------------------------------------------------

 

(xi) for which, if not a Wet Loan, a complete Asset File has been delivered to
Custodian on or before its Purchase Date and Buyer has received a Trust Receipt
that includes it;

(xii) for which, if a Wet Loan:

(A) on or before its Purchase Date, if required by Buyer, a written fraud
detection report acceptable to Buyer in its sole discretion has been delivered
to Buyer;

(B) if requested by Buyer, all applicable items listed in clauses (i) through
(iii) of the definition of Loan Eligibility File have been delivered to Buyer on
or before its Purchase Date;

(C) and if it is also a Jumbo Loan, the applicable items listed in clause (xxi)
of this definition of Eligible Mortgage Loan have been delivered to Buyer on or
before its Purchase Date; and

(D) at or before its Wet Delivery Deadline, a complete Asset File has been
delivered to Custodian and Buyer has received a Trust Receipt that includes it;

(xiii) if a Wet Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other Wet Loans that are then subject to Transactions, is
less than or equal to (i) sixty percent (60%) (or such other percentage as may
be determined by Buyer in its sole discretion and specified in a written notice
from Buyer to Seller from time to time) of the Facility Amount on any day that
is one of the first five (5) or the last five (5) Business Days of any calendar
month or (ii) fifty percent (50%) (or such other percentage as may be determined
by Buyer in its sole discretion and specified in a written notice from Buyer to
Seller from time to time) of the Facility Amount on any other day;

(xiv) that, if subject to a Takeout Commitment, (a) such Takeout Commitment has
not expired or been terminated or cancelled by the Approved Takeout Investor and
Seller is not in default under such Takeout Commitment, (b) such Mortgage Loan
has not been rejected or excluded for any reason (other than default by Buyer)
from the related Takeout Commitment by the Approved Takeout Investor;

(xv) that, if subject to a Hedging Arrangement, is not subject to a Hedging
Arrangement that has expired or been cancelled by the Hedging Arrangement
counterparty or with respect to which Seller is in default or a termination
event has occurred;

(xvi) if an RHS Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other RHS Loans that are then subject to Transactions, is
less than or equal to twenty percent (20%) (or such other percentage as may be
determined by Buyer in its sole discretion and specified in a written notice
from Buyer to Seller from time to time) of the Facility Amount;

(xvii) if a Second Home Loan or an Investor Loan, whose Purchase Price, when
added to the sum of the Purchase Prices of all Second Home Loans and Investor
Loans that are then subject to Transactions, is less than or equal to ten
percent (10%) (or such other percentage as may be determined by Buyer in its
sole discretion and specified in a written notice from Buyer to Sellers from
time to time) of the Facility Amount;

(xviii) if a Freddie Mac Small Balance Loan or Fannie Mae Small Mortgage Loan,
whose Purchase Price, when added to the sum of the Purchase Prices of all other

3

 

--------------------------------------------------------------------------------

 

Freddie Mac Small Balance Loan and Fannie Mae Small Mortgage Loans that are then
subject to Transactions, is less than or equal to fifty percent (50%) (or such
other percentage as may be determined by Buyer in its sole discretion and
specified in a written notice from Buyer to PMC from time to time) of the
Facility Amount;

(xix) if an Aged Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other Aged Loans that are then subject to Transactions,
is less than or equal to five percent (5%) (or such other percentage as may be
determined by Buyer in its sole discretion and specified in a written notice
from Buyer to any Seller from time to time) of the Facility Amount;

(xx) if a Jumbo Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other Jumbo Loans that are then subject to Transactions,
is less than or equal to Twenty Million Dollars ($20,000,000) (or such other
amount as may be determined by Buyer in its sole discretion and specified in a
written notice from Buyer to any Seller from time to time);

(xxi) if a Jumbo Loan, evidence satisfactory to Buyer in its reasonable
discretion that it is covered by a best efforts or mandatory takeout commitment
issued by an Approved Jumbo Takeout Investor;

(xxii) if and to the extent that Buyer elects by notice to Seller to review and
approve them, for which Buyer has approved the underwriting, the Takeout
Commitment and other related information;

(xxiii) that is not a Mortgage Loan that Seller has failed to repurchase when
required by the terms of this Agreement;

(xxiv) that is not a Mortgage Loan that was previously financed for Seller by
any other mortgage warehouse provider or other Person;

(xxv) for which the related Mortgage Note has not been out of the possession of
Custodian pursuant to a Request for Release of Documents to Seller or any
Subservicer for more than ten (10) Business Days after the date of that Request
for Release of Documents;

(xxvi) for which neither the related Mortgage Note nor the Mortgage has been out
of the possession of Custodian pursuant to a Bailee Letter for more than the
number of days specified in such Bailee Letter, or if such Bailee Letter does
not specify a time limit, for more than thirty (30) days after the related
Approved Takeout Investor’s scheduled purchase date; and

(xxvii) that is not a Defaulted Loan.

“Midland” means Midland Loan Services, a Division of PNC Bank, National
Association, as a Subservicer of Freddie Mac Small Balance Loans or Fannie Mae
Small Mortgage Loans.

“Subservicer” means (i) with respect to Mortgage Loans other than Freddie Mac
Small Balance Loans and Fannie Mae Small Mortgage Loans, PennyMac Loan Services,
LLC, (ii) with respect to Freddie Mac Small Balance Loans or Fannie Mae Small
Mortgage Loans, Midland, or (iii) as defined in Section 13(a)(ii).

4

 

--------------------------------------------------------------------------------

 

B.  The following new definitions are added to Section 2(a) of the Original MRA,
in alphabetical order:

“Eligible MSAs” is defined in the definition of “Fannie Mae Small Mortgage
Loan”.

“Fannie Mae Guide” means the Fannie Mae Multifamily Selling and Servicing Guide,
including any exhibits, appendices or other referenced forms, as such Guide is
amended, modified, supplemented, restated or superseded from time to time. The
Fannie Mae Multifamily Selling and Servicing Guide currently contains only Part
I: the Glossary, Part II: Lender Contractual Relationship, and Part III, New
Underwriting, consisting of three (3) Subparts: Part IIIA: Base Underwriting
Requirements, Part IIIB: Underwriting for Special Asset Classes, and Part IIIC:
Underwriting for Special Product Features or Executions, Part IV: Mortgage Loan
Commitment, Delivery, and Purchase Procedures, and Part V: Servicing and Asset
Management. Additional Parts will be published by Fannie Mae from time to
time.  For purposes of this Agreement, provisions of the Guide applicable to DUS
loans shall apply to the Fannie Mae Small Mortgage Loans, unless otherwise
provided herein.

“Fannie Mae Small Mortgage Loan” means (i) a “Small Mortgage Loan” as defined
under Part IIIB, Chapter 9 of the Fannie Mae Guide, which is a multifamily
Mortgage Loan in the amount of Three Million Dollars ($3,000,000) or less, or
for multifamily Mortgage Loans secured by Properties located in certain
designated MSAs (“Eligible MSAs”), Five Million Dollars ($5,000,000) or less, or
(ii) a multifamily Mortgage Loan in any amount that is secured by Mortgaged
Property with five (5) to fifty (50) residential units, which Mortgage Loan in
each case is eligible for delivery to Fannie Mae under the terms of the Fannie
Mae Guide and the Lender Contract.

“Lender Contract” has the meaning specified in the Fannie Mae Guide, and
includes (i) the Mortgage Selling and Servicing Contract, (ii) the Delegated
Underwriting and Servicing Addendum to Mortgage Selling and Servicing Contract,
(iii) the Delegated Underwriting and Servicing Reserve Agreement and (iv) the
Amended and Restated Delegated Underwriting and Servicing Master Loss Sharing
Agreement, each effective as of August 1, 2017, by and between Seller and Fannie
Mae.

10. Representations and Warranties of Sellers.

A.  Section 10(a)(i) is amended in its entirety to read as follows:

(i) Representations and Warranties Concerning Purchased Mortgage Loans. By each
delivery of a Confirmation, Seller shall be deemed, as of the Purchase Date of
the described sale of each Purchased Mortgage Loan (or, if another date is
expressly provided in such representation or warranty, as of such other date),
and as of each day thereafter that such Purchased Mortgage Loan continues to be
subject to an outstanding Transaction, to represent and warrant that such
Purchased Mortgage Loan is an Eligible Mortgage Loan and, other than as to each
Freddie Mac Small Balance Loan and each Fannie Mae Small Mortgage Loan, to make
the representations and warranties regarding it that are set forth in Exhibit
B-1. With respect to each Freddie Mac Small Balance Loan, PMC shall be deemed,
as of the applicable dates specified above in this Section 10(a)(i), to make the
representations and warranties set forth on Exhibit B-2. With respect to each
Fannie Mae Small Mortgage Loan, PMC shall be deemed, as of the applicable dates
specified above in this Section 10(a)(i), to make the representations and
warranties set

5

 

--------------------------------------------------------------------------------

 

forth on Exhibit B-3. To the extent that any of the representations and
warranties set forth on Exhibit B-2 or Exhibit B-3, respectively, are
inconsistent with the requirements of the applicable Agency Guidelines, the
Agency Guidelines shall control and such representation or warranty shall be
interpreted to be given a meaning consistent with the terms of the Agency
Guidelines.

B.  Section 10(a)(xxvi) is amended in its entirety to read as follows:

(xxvi) In Compliance with Applicable Laws. Seller and its Subsidiaries each
complies in all material respects with all Requirements of Law applicable to it.
Without limiting the foregoing, Seller and its Subsidiaries each complies in all
material respects with all applicable (1) Agency Guidelines, (2) Privacy
Requirements, including the GLB Act and Safeguards Rules promulgated thereunder,
(3) consumer protection laws and regulations, (4) licensing and approval
requirements applicable to Seller’s and its Subsidiaries’ Origination of
Mortgage Loans and (5) other laws and regulations referenced in the definition
of “Requirement(s) of Law”, in item (gg) of Exhibit B-1 (if it is a
Single-family Mortgage Loan), in item (i)(iv) or item (y) of Exhibit B-2 (with
respect to PMC if it is a Freddie Mac Small Balance Loan), in item (13) of
Exhibit B-3 (with respect to PMC if it is a Fannie Mae Small Mortgage Loan) or
in any of such places.

C:  Section 10(b) is amended in its entirety to read as follows:

(b) Representations as to Additional Mortgage Loans. Subject to the proviso
stated in Section 12(a)(iii), on and as of the date of transfer of each Mortgage
Loan transferred from a Seller to Buyer as an Additional Purchased Mortgage Loan
and on each day thereafter before it is repurchased from Buyer, the applicable
Seller shall be deemed to represent to Buyer that each Additional Purchased
Mortgage Loan is an Eligible Mortgage Loan and to make the representations and
warranties in respect thereof (i) that are set forth in Exhibit B-1 as to each
such Additional Purchase Mortgage Loan that is not a Freddie Mac Small Balance
Loan, (ii) that are set forth in Exhibit B-2 as to each such Additional Purchase
Mortgage Loan that is Freddie Mac Small Balance Loan and (ii) that are set forth
in Exhibit B-3 as to each such Additional Purchase Mortgage Loan that is Fannie
Mae Small Mortgage Loan.

12. Events of Default; Remedies

Section 12 is amended by adding the following new Section 12(k) to the end of
Section 12:

(k) Notwithstanding the optionality that is otherwise available to Buyer
pursuant to Section 12(d), before exercising any of the remedies set forth
therein with respect to a Fannie Mae Small Mortgage Loan that is subject to a
Takeout Commitment of Fannie Mae, Buyer shall be obligated to first offer to
sell such Fannie Mae Small Mortgage Loan to Fannie Mae in accordance with the
terms and conditions of such Takeout Commitment.  If Fannie Mae either fails to
respond to Buyer within five (5) Business Days after receiving such an offer
from Buyer to sell, or expressly declines to purchase, a Fannie Mae Small
Mortgage Loan that has been so offered for sale, whichever first occurs, then
Buyer shall be free to exercise any or all of its remedies specified or referred
to in Section 12(d) with respect to such Fannie Mae Small Mortgage Loan.  For
purposes of clarification, and notwithstanding any provision of this Agreement
to the contrary, Seller and Buyer confirm that any such sale of a Fannie Mae
Small Mortgage Loan to Fannie Mae shall be on a servicing released basis and
subject to any applicable Agency

6

 

--------------------------------------------------------------------------------

 

requirements; provided that Buyer shall not be required to undertake any
representation or warranty that Buyer, acting in its sole discretion, considers
unacceptable.  The parties acknowledge that Fannie Mae is a third party
beneficiary of this Section 12(k), and the parties shall deliver such further
assurances as Fannie Mae may reasonably require.  Sellers acknowledge that the
execution and delivery of such further assurances are within the scope of the
power of attorney set forth in Section 18.

13. Servicing Rights Are Owned by Buyer; Interim Servicing of the Purchased
Mortgage Loans

Section 13(a)(v) is amended in its entirety to read as follows:

(v) Upon the occurrence and during the continuance of any Default or Event of
Default or Subservicer Termination Event, Buyer shall have the right to
terminate each Seller as interim servicer of any of the Purchased Mortgage
Loans. Upon the downgrade of PLS’s servicer ratings below Moody’s rating of
“SQ3” or S&P’s rating of “Average”, Buyer shall have the right to terminate each
Seller as interim servicer of any of the Purchased Mortgage Loans other than the
Freddie Mac Small Balance Loans.  Upon the downgrade of a Subservicer of Freddie
Mac Small Balance Loans or Fannie Mae Small Mortgage Loans to commercial
mortgage servicer ratings below Fitch’s rating of “CMS3” or “CPS3” or S&P’s
rating of “Average” for commercial mortgage primary or master servicing, Buyer
shall have the right to terminate PMC as interim servicer of any of the Freddie
Mac Small Balance Loans or Fannie Mae Small Mortgage Loans. Each such right of
Buyer to terminate a Seller as interim servicer shall be exercisable in Buyer’s
sole discretion at any time after and during the continuance of the applicable
Default, Event of Default or servicer ratings downgrade, upon written notice to
the applicable Seller.

List of Exhibits and Schedules

The List of Exhibits and Schedules is amended to include “Exhibit B-3 Fannie
Mortgaged Loans Representations and Warranties” in the appropriate order in the
list.

Exhibit B-3

Exhibit B-3 to this Amendment is hereby incorporated into the Agreement and made
a part of it.

 

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

 

7

 

--------------------------------------------------------------------------------

 

As amended hereby, the Original MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

/s/ Aaron Deutschendorf

 

 

Authorized Representative

 

PennyMac Corp.

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Pamela Marsh

 

 

Managing Director, Treasurer

 

PennyMac OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

 

 

PennyMac GP OP, Inc.,

 

 

 

its general partner

 

By:

 

/s/ Pamela Marsh

 

 

 

Pamela Marsh

 

 

 

Managing Director, Treasurer

 

 

 

Counterpart signature page to Second Amendment to Master Repurchase Agreement
dated as of July 31, 2017

--------------------------------------------------------------------------------

 

 

EXHIBIT B-3

 

FANNIE SMALL MORTGAGE LOANS

REPRESENTATIONS AND WARRANTIES

 

For purposes of the representations and warranties in this Exhibit B-3, the
phrase “to the knowledge of Seller”, “to Seller’s knowledge”, “to the best of
Seller’s knowledge” or other knowledge qualifier will mean, except where
otherwise expressly set forth below, the actual state of knowledge of PMC or any
servicer acting on its behalf regarding the matters referred to, after PMC’s
having conducted such inquiry and due diligence into such matters as required by
Fannie Mae’s underwriting standards set forth in the applicable Agency
Guidelines. Capitalized terms not otherwise defined in the Original MRA or in
this Exhibit B-3 have the meanings respectively assigned to them in the Fannie
Mae Guide. For purposes of this Exhibit B-3 and the representations and
warranties set forth herein, a breach of a representation or warranty shall be
deemed to have been cured with respect to a Fannie Mae Small Mortgage Loan if
and when PMC has taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer adversely
affects such Mortgage Loan.  With respect to each Loan Level Representation that
is made in this Exhibit B-3 to Seller’s knowledge, to the best of Seller’s
knowledge or with another knowledge qualifier, if it is discovered by PMC or
Buyer that the substance of such Loan Level Representation is inaccurate,
notwithstanding PMC’s lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of that
Loan Level Representation.

PMC represents and warrants with respect to each Fannie Mae Small Mortgage Loan
to be sold to Buyer hereunder, subject to the exceptions set forth in any
approved Waiver requests in the written Pre-Review approval provided by the
Fannie Mae Deal Team in accordance with the requirements of the Fannie Mae
Guide, that as of its Purchase Date and as of the Funding Date, the following
representations and warranties are true and correct in all material respects:

 

(1)

the Seller was, at all times relevant to its underwriting or origination of the
Mortgage Loan, authorized to transact business and licensed in the jurisdiction
where the Property is located or, if the Seller is not so authorized or
licensed, that none of its activities related to lending, acquiring, holding, or
selling the Mortgage Loan requires authorization to transact business or
licensing in the jurisdiction where the Property is located;

 

(2)

the Seller is the sole owner and holder of the Mortgage Loan and has full right
and authority to sell such Mortgage Loan to Fannie Mae;

 

(3)

the Seller’s right to sell the Mortgage Loan is not subject to any other party’s
interest or Lien, or to an agreement with any other party;

 

(4)

the Mortgage Loan conforms to the requirements of the Fannie Mae Guide, the
Multifamily Underwriting Standards, and to all applicable requirements in the
Lender Contract;

 

(5)

the Mortgage Note and any security agreements, chattel mortgages, or equivalent
documents relating to it have been properly signed, are valid, and their terms
may be enforced by the Seller and its successors and assigns, subject to
bankruptcy laws, the Servicemembers’ Relief Act, laws relating to administering
decedents’ estates, and general principles of equity;

 

(6)

there is a mortgagee title insurance policy, or other title evidence acceptable
to Buyer and Fannie Mae, on the Mortgaged Property, and such title insurance
policy is on a current ALTA form (or other generally acceptable form) issued by
a generally acceptable insurance company;

Counterpart signature page to Second Amendment to Master Repurchase Agreement
dated as of July 31, 2017

--------------------------------------------------------------------------------

 

(7)

the Seller has not made or knowingly received from others, any direct or
indirect advance of funds in connection with the loan transaction on behalf of
the Mortgagor except as provided in the Fannie Mae Guide; provided that this
warranty does not cover payment of interest from the earlier of:

 

a.

the date of the Mortgage Note; or

 

b.

the date on which the Mortgage Loan proceeds were disbursed to or for the
account of the Mortgagor;

 

c.

the date one month before the first installment of principal and interest on the
Mortgage Loan is due;

 

(8)

the Seller has no knowledge that any improvement to the Mortgaged Property is in
violation of any applicable zoning law or regulation;

 

(9)

the Mortgage Loan either meets or is exempt from any usury laws or regulations;

 

(10)

the Mortgagor is not in default under any of the terms of the Mortgage Documents
and, with the passage of time, the giving of notice, or both, would not be in
default under any of the terms of the Mortgage Documents;

 

(11)

the Mortgage Loan has not been materially modified, satisfied, cancelled,
released, or subordinated, or if it has, then the Seller has notified Buyer of
such fact, and Buyer and Fannie Mae have provided written approval of the
matter;

 

(12)

to the best of the Seller’s knowledge, information and belief (based on the
Seller’s exercise of due diligence, as a prudent lender, to discover all
pertinent facts, information and circumstances):

 

a.

the credit reports and financial statements relating to the Mortgagor(s), and to
any other person or entity required by the Fannie Mae Guide in connection with
the Mortgage Loan, correctly reflect the financial condition of such person(s),
without material exception;

 

b.

as of the date of disbursement of proceeds under the Mortgage Loan, neither any
Mortgagor under the Mortgage Loan, or any general partner of a Mortgagor, any
Key Principal(s) identified in the Mortgage Documents, or any guarantor of the
Mortgage Loan is currently the subject of any bankruptcy, reorganization,
insolvency or comparable proceeding and, to the best of the Seller’s knowledge,
no such bankruptcy, reorganization, insolvency or comparable proceedings are
contemplated;

 

(13)

the Lien on the Property, any personal property, or any other collateral
securing the Mortgage Loan, is a valid and subsisting Lien;

 

(14)

to the best of the Seller’s knowledge, except as reflected on the title
insurance policy delivered to Buyer, no part of the Mortgaged Property subject
to the lien of a Security Instrument is subject to the lien of any other
mortgage, deed of trust or other type of lien except as otherwise permitted by
the Fannie Mae Guide or expressly agreed in writing by Buyer and Fannie Mae;

2

 

--------------------------------------------------------------------------------

 

(15)

if the Mortgage Loan (i) is an adjustable rate mortgage; (ii) is being financed
by one or more issues of bonds and credit enhancement and, if applicable,
liquidity, is being provided by Fannie Mae; or (iii) the provisions of the
Mortgage Documents have been modified (except by a standard Fannie Mae form
schedule or exhibit) or otherwise permitted by Fannie Mae in accordance with the
Fannie Mae Guide, then the Seller has obtained an opinion of Borrower’s counsel
either approved by Fannie Mae in writing or in substance in the form required by
Fannie Mae, which provides substantially that the Mortgage Note, Mortgage and
other Mortgage Documents have been properly executed by the Mortgagor, any Key
Principal and any guarantor, are valid, and their terms may be enforced by
Fannie Mae, Buyer or other mortgagee of record, or by their respective
successors and assigns as mortgagee, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general applicability
to or affecting creditor’s rights, and to the exercise of judicial discretion in
accordance with general principles of equity, whether applied by a court of law
or of equity;

 

(16)

the Mortgage Documents have been properly signed by the Mortgagor and are valid
and enforceable obligations of the Mortgagor, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or creditors’ rights laws, or
general principles of equity;

 

(17)

the Seller acknowledges and agrees that Fannie Mae will rely on electronic data
submitted by the Buyer (including, but not limited to, data related to the
Mortgage Loan, the Mortgagor, and the Mortgaged Property in connection with the
Buyer’s request for issuance of a Commitment from Fannie Mae, or delivery of
loan data by the Buyer, to meet Fannie Mae’s regulatory requirements, and in
connection with loan servicing, reporting and remitting), and, accordingly, the
Seller hereby represents and warrants that all electronic data submitted by the
Seller to Buyer is accurate and complete;

 

(18)

the Property is not damaged by any Catastrophic Event, including but not limited
to by fire, wind, or other cause of loss, the Mortgaged Property has not been
taken by condemnation or other similar proceeding in manner that would impair
the value or usefulness of the Mortgaged Property, and no proceeding is pending
for the partial or total condemnation of the Mortgaged Property;

 

(19)

any improvements that are included in the appraised value of the Mortgaged
Property are totally within the property’s boundaries and building restriction
lines and no improvements on adjoining property encroach on the Mortgaged
Property unless FHA or VA regulations or the Fannie Mae Guide permit such an
encroachment;

 

(20)

the Seller has complied with any applicable federal or state laws, regulations,
or other requirements on consumer credit, equal credit opportunity, the Real
Estate Settlement Procedures Act and truth-in-lending;

 

(21)

a casualty insurance policy on the Mortgaged Property is in effect and is
written by a generally acceptable insurance company and provides fire and
extended coverage for an amount at least equal to the amount required by the
Fannie Mae Guide;

 

(22)

a flood insurance policy is in effect on the Mortgaged Property if any part of
it is in an area listed in the Federal Register by the Federal Emergency
Management Agency as an area with special flood hazards, and if insurance is
available and the flood insurance is written by a generally acceptable insurance
company, meets current guidelines of the Federal Insurance Administration, and
is for an amount at least equal to the amount required by the Fannie Mae Guide;

3

 

--------------------------------------------------------------------------------

 

(23)

if the Mortgage Loan is insured or guaranteed by any party, including without
limitation any governmental authority, such insurance or guaranty is in full
force and effect, and the Seller has complied with all applicable provisions of
the insurance or guaranty that covers the Mortgage Loan;

 

(24)

if the Mortgage Loan is a Hybrid ARM Mortgage Loan, the Hybrid ARM Mortgage Loan
meets all of the additional underwriting requirements provided in the applicable
Chapter of the Fannie Mae Guide, all of the terms of the Mortgage Loan may be
enforced by Buyer, Fannie Mae, or their successors and assigns, and any
adjustments to the interest rate or the principal balance will not affect the
priority of the lien warranted;

 

(25)

the origination, servicing and collection practices used by Seller or, to
Seller’s knowledge, any prior holder or servicer of the Mortgage Loan have been
in compliance with all applicable laws and regulations, and substantially in
accordance with the practices of prudent multifamily mortgage lenders with
respect to similar mortgage loans and in compliance with the Fannie Mae Guide in
all material respects; and

 

(26)

the Mortgage Loan was underwritten in accordance with the Fannie Mae Guide, is
eligible for securitization, and the representations, warranties, covenants and
other obligations under Fannie Mae’s guidelines and the Lender Contract,
including the Fannie Mae Guide, are incorporated herein by reference in their
entirety, except where Fannie Mae has expressly waived such requirements in
writing respecting such Mortgage Loan through an approved Waiver request in the
written Pre-Review approval provided by the Fannie Mae Deal Team in accordance
with the requirements of the Fannie Mae Guide. All materials submitted to
support a Pre-Review request are true, correct and accurate in all material
respects.  Seller represents and warrants that, if it identified additional
exception(s) for the Mortgage Loan after the date of the Commitment, Seller
documented those exception(s) with Buyer through an approved Waiver request in
an amended written Pre-Review approval provided by the Fannie Mae Deal Team in
accordance with the requirements of the Fannie Mae Guide.

 

4

 